Citation Nr: 0502404	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for shell fragment wounds 
of both ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Huntington, West Virginia, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C., in December 
2004.  A transcript of that hearing has been associated with 
the veteran's claims file.

At that personal hearing, and as reflected in the transcript, 
the veteran indicated that he was withdrawing claims of 
entitlement to service connection for shell fragment wounds 
of the back, hips, neck, and legs.  Those claims, 
accordingly, are no longer on appellate status, and are not 
before the Board.

The veteran also indicated at his hearing that he was 
requesting service connection for a left knee disability as 
secondary to his ankle disability.  This matter has not been 
developed for appellate review, and is referred to the RO for 
action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After a review of the record, the Board is of the opinion 
that further development of the evidence, and in particular 
obtaining the report of another VA examination, would be of 
significant probative value in determining whether any 
current ankle disability manifested by the veteran is the 
product of, or is otherwise related to, an in-service combat 
incident in which, according to the veteran, he was struck by 
shrapnel.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[VA must obtain a medical opinion as to whether there is a 
nexus between a current disability and service, where there 
is competent evidence of a current disability and evidence 
indicating an association between that disability and the 
claimant's active service].  The Board notes that the veteran 
served in combat, and that his lay testimony provides a 
sufficient basis for establishing the occurrence of the in-
service event.  38 U.S.C.A. § 1154(b) (West 2002).

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded a VA 
examination by the appropriate 
specialist(s) in order to ascertain the 
nature of his current bilateral ankle 
disability.  In particular, the 
examiner(s) should be requested to 
proffer an opinion as to whether the 
veteran's current ankle impairment is the 
product of, or is otherwise related to, 
shell fragment wounds incurred during 
service.  All tests indicated are to be 
conducted at this time.  All findings, 
and the reasons therefor, are to be set 
forth in a clear, logical, and legible 
manner on the examination report(s).  The 
veteran's claims folder is to be made 
available to the examiner(s) prior to any 
examination; each examiner is to indicate 
on the examination report that he or she 
reviewed the veteran's claims file prior 
to examination of the veteran.

2.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether service connection 
for shell fragment wounds of both ankles 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for appellate consideration, as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inference as to the ultimate disposition of this claim should 
be made.



	                  
_________________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




